DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Amendments
The amendments to the specification dated Jan. 06, 2022 are accepted. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–4 are rejected under 35 U.S.C. 103 as being obvious over Okazaki, US 2018/0050333 A1 (“Okazaki”). 
Regarding Claim 1: 
Okazaki is focused, in large part, on providing a honeycomb structure with excellent nitrogen-oxide-removing efficiency and high strength. Okazaki [0011]. Throughout his disclosure, Okazaki is concerned with studying the skeletonization of the three-dimensional structure of cell wall substrates determined by X-ray CT. Id. at [0015]. Okazaki discloses the claimed limitation of a honeycomb filter (i.e., Okazaki’s ceramic honeycomb structure 10). Okazaki Fig. 1, [0003]. Okazaki’s honeycomb filter 10 comprises the claimed limitations of a pillar-shaped honeycomb structure body (i.e., the body defined by outer peripheral wall 1) having a porous partition wall (i.e., porous cell walls 2) disposed, surrounding a plurality of cells (i.e., exhaust-gas-flowing paths 3) which serve as fluid through channels extending from a first end face (i.e., the left end of honeycomb filter 10) to a second end face (i.e., the right end of honeycomb filter 10). Id. Okazaki’s honeycomb filter 10 also comprises a plugging portion provided at an open end on the first end face side or the second end face side of each of the cells (i.e., the plugging portions 3a provided at the first end face side and 3b provided at the second end face side). Id. at Fig. 8, [0115]. Okazaki’s partition wall 2 is composed of a material containing cordierite as a main component thereof (the cordierite-type ceramic honeycomb structure 10 is formed by cordierite as a main crystal). Id. At [0114]. 

    PNG
    media_image1.png
    574
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    629
    media_image2.png
    Greyscale

While Okazaki discloses a median pore diameter of 10–45 µm (Okazaki [0006]), this limitation may not directly correlate to the claimed average pore diameter of the partition wall as being 20 to 30 µm. Okazaki [0006]. Okazaki must have an average diameter, but is silent to the aver pore diameter, it would have been obvious to look to the pertinent art for acceptable or optimized average pore diameters in the same type of structures. 
Okazaki own disclosure outlines prior art (JP 2005-052750 A), which discloses a ceramic honeycomb structure with an average pore diameter of 15 µm or more, overlapping the claimed range. Okazaki [0005]. Since the prior art discloses a range encompassing a somewhat narrower claimed range, it is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(I)(“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”) Additionally, in discussing the known prior art, Okazaki teaches that the limitation of “average pore diameter” is a known result effective variable because the prior art discloses that by optimizing the porosity and average pore diameter of cell walls of a honeycomb structure as a catalyst carrier without making the cell walls thinner with a higher cell density, the amount of a catalytic material carried per a unit volume can be increased to improve the cleaning efficiency of a NOx-removing ceramic honeycomb catalyst such as an SCR catalyst, and to reduce its size. Id. at [0005]. A person of ordinary skill in the art therefore has a good reason to pursue the optimized ‘average pore size’ range using routine optimization because average pore size would affect the cleaning efficiency. MPEP 2144.05(II). Therefore, in the absence of a showing of criticality or unexpected resultis, it would have been obvious to use the known average pore diameter discussed by Okazaki in the invention of Okazaki because, by Okazaki’s own admission, such a pore diameter will optimize cleaning efficiency in such a honeycomb structure.                                                                                                                                                                                                                                                                                                                                                           
Okazaki does not specifically disclose the limitation of “an average equivalent circle diameter of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 18 to 30 µm.” 
However, Okazaki discloses another known, similar prior art (WO 2011/102487) of a ceramic honeycomb structure with an average equivalent circle diameter of pores of 10-45 µm, overlapping the claimed range. Okazaki [0008]. Since the prior art discloses a range encompassing a somewhat narrower claimed range, it is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(I)(“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”) Additionally, the prior art discloses that limitation of “average equivalent circle diameter of pores” is a result effective variable because the prior art discloses that its honeycomb structure effectively captures nano-particles largely affecting the number of particles discharged even before PM is accumulated at an initial state of use, resulting in an improved number-based capturing ratio of PM, with less deterioration of pressure loss characteristics when PM is accumulated. Id. A person of ordinary skill in the art therefore has a good reason to pursue the optimized ‘average equivalent circle diameter of pores’ range using routine optimization because average equivalent circle diameter of pores would affect capturing ratio of PM. MPEP 2144.05(II). Therefore, in the absence of a showing of criticality or unexpected results it would have been obvious to use the average equivalent circle diameter range of WO 2011/102487 in Okazaki for improving capturing ratio. 
Okazaki does not disclose the limitation of “a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 400 per mm2 or more.” 
However, Okazaki discloses a prior art (WO 2011/027837). Okazaki [0009]. The prior art discloses ceramic honeycomb structure having equivalent circle diameters of 10 µm or more and less than 40 µm with a density (i.e., number per unit area) of 350 /mm2, overlapping the claimed ranges. Okazaki [0009]. The prior art discloses a range that is merely close to the claimed range, a prima facie case of obviousness exists. MPEP 2144.05(I). Additionally, the prior art discloses that the limitation of “number per unit area of pores” is a result effective variable because the prior art discloses that it impacts its ceramic honeycomb structure by exhibiting an improved PM-capturing ratio while keeping low pressure loss, at an early capturing stage after regeneration, it can efficiently capture nano-sized PM, which gathers attention under increasingly stricter exhaust gas regulations. Id. A person of ordinary skill in the art therefore has a good reason to pursue the optimized ‘number per unit area of pores’ range using routine optimization because number per unit area of pores would affect nano-size PM capture efficiency. MPEP 2144.05(II).  Therefore, in the absence of a showing of criticality or unexpected results it would have been obvious to use the equivalent circle diameters range of  WO 2011/027837 in Okazaki to improves PM-capturing ratio while keeping low pressure loss.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Furthermore, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A).  Here, the Applicant has failed to demonstrate that the claimed range is critical.  Spec. dated Jan. 14, 2021 (“Spec.”) [0020].  Therefore, any difference between the prior art and the claimed invention with respect to this range is insufficient for patentability.
Regarding Claim 2:
Okazaki discloses a ceramic honeycomb structure comprising a porosity of 50–80%. Okazaki [0005]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Additionally, Okazaki discloses that by optimizing the porosity and average pore diameter of cell walls of a honeycomb structure as a catalyst carrier without making the cell walls thinner with a higher cell density, the amount of a catalytic material carried per a unit volume can be increased to improve the cleaning efficiency of a NOx-removing ceramic honeycomb catalyst such as an SCR catalyst, and to reduce its size. Id. It would have been obvious to use routine experimentation to obtain a porosity of the partition wall to be 60–70% to increase the amount of a catalytic material carried per a unit volume and to improve the cleaning efficiency of a NOx-removing ceramic honeycomb catalyst. 
Regarding Claim 3:
Okazaki discloses a cell wall thickness of 0.1–0.35 mm (i.e., 100–350 µm). Okazaki [0005]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding Claim 4:
Okazaki discloses an SCR catalyst having excellent nitrogen-oxide-removing efficiency. Okazaki [0039]. 
Response to Pre-Brief Appeal
In response to the applicant’s Pre-Brief Appeal filed Jun. 21, 2022, prosecution is reopened. Same prior art is applied. 
The applicant argues that the examiner’s rejection is based on impermissible hindsight reconstruction because the examiner used the instant claim 1 as a template. Pre-Appeal Brief dated Jun. 21, 2022 (“Pre-Appeal Brief) p. 2. 
The examiner notes that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." MPEP 2145(X)(A). Here, the examiner asserts that the rejection is based only on the teachings disclosed by Okazaki because parameters such as average pore diameter, average equivalent circle diameter and number per unit area of pores are part of three-dimensional structure of cell wall substrates that affects nitrogen-oxide-removing efficiency and strength. Okazaki [0011] and [0013]. Additionally, it is noted here none of the parameters presented in claim 1 is “invented” by the applicant, those parameters are commonly used in the art of honeycomb structure for characterization of a honeycomb 3D structure, and therefore, the applicant’s argument of “impermissible hindsight” is not accurate.   
The applicant also argues that there is no disclosure in Okazaki, teach or suggest how a person of ordinary skill in the art could have made the Examiner’s asserted modification to features that are clearly not associated with the inventive honeycomb structure disclosed in Okazaki. Pre-Brief Appeal ps. 3–4. 
The examiner respectfully disagrees. As stated clearly in the office action, Okazaki is focused, in large part, on providing a honeycomb structure with excellent nitrogen-oxide-removing efficiency and high strength. Okazaki [0011]. Throughout his disclosure, Okazaki is concerned with studying the skeletonization of the three-dimensional structure of cell wall substrates determined by X-ray CT. Id. at [0015]. Since the parameters discussed in applicant’s claim 1 are part of a honeycomb 3D structure, it would have been obvious for a person of ordinary skill in the art to check relevant prior art that reports those parameters for an optimized honeycomb structure. Additionally, the fact that Okazaki list those art with the claimed parameters suggests that a person of ordinary skill in the art would have taken those parameters into consideration for an optimized honeycomb structure. 
Additionally, the applicant argues that a person of ordinary skill in the art would have a reasonable expectation that combining JP ’750, WO ’487 and WO ’837 would have produced similar deficiencies in the inventive structure of Okazaki, thereby adversely affecting the performance. Pre-Brief Appeal ps. 4–5.
The examiner respectfully disagrees. The examiner notes that Okazaki does not link any honeycomb deficiencies of prior art  JP ’750, WO ’487 and WO ’837 with the claimed parameters. Instead, Okazaki clearly states how the disclosed parameter would positively affect the honeycomb structure, details are provided in the rejections of claim 1. Therefore, it is erroneous for the applicant to directly link the claimed parameter with the deficiencies of the honeycomb structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776           
                                                                                                                                                                                             /JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776